Citation Nr: 0938899	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for left-side nerve 
damage.

3.  Entitlement to an increased evaluation for left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
June 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the appellant testified before the 
undersigned Veterans Law Judge (VLJ) at a videoconference 
hearing.  A transcript of the hearing testimony is associated 
with the claims folder.  The VLJ held the case open for an 
additional 30 days pending the receipt of additional evidence 
from the appellant.  Also, evidence was submitted at the 
hearing with a waiver of consideration by the RO.

The issues of service connection for lumbar spine disability 
and left-side nerve damage are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's left shoulder disability is currently 
manifested by pain and limitation of motion with x-ray 
findings for degenerative joint disease; the appellant 
reported and demonstrated at his August 2009 hearing that he 
could raise his arm to 30 degrees and the clinical findings 
of record show left arm motion greater than 25 degrees from 
the side.

CONCLUSION OF LAW

Chronic dislocation of left shoulder (minor) with 
degenerative joint disease is 30 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 4.71a, 
Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2006 essentially complied with statutory notice 
requirements as outlined above.  Therein, VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  
Specifically, VA stated that the appellant must establish 
that his service-connected disorder had worsened.

The Board observes that the appellant was further advised of 
the disability rating and effective date elements of his 
claim in a May 2008 letter.  Therein, VA notified the 
appellant of the diagnostic codes pertaining to his claim and 
other factors considered.  This type of notice is no longer 
required by law.  The Board notes that, the Federal Circuit 
recently vacated the Court's decision in Vasquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008), which had required veteran 
specific notice.  The Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."  Vasquez-
Flores v. Shinseki, 08-7150 (Fed. Cir. September 4, 2009).

The appellant has not been deprived of information needed to 
substantiate his claim and his sworn testimony in August 2009 
reflects an understanding of the criteria necessary to 
establishment entitlement to an increased disability rating.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  The appellant testified in August 2009 before 
the undersigned VLJ and a copy of the transcript is 
associated with the claims folder.  Notably, the VLJ held the 
case open for an additional 30 days following the hearing for 
the submission of additional evidence.  No evidence to date 
has been received by VA.  Additionally, VA afforded the 
appellant examinations.  The Board notes that the recent VA 
examinations are adequate as they reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, and relevant diagnoses.  The adequacy of 
the VA examinations has not been challenged by either the 
appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

The appellant is currently evaluated at the 20 percent 
disability level for chronic, recurrent left shoulder 
dislocation (minor).  This rating has been in effect since 
June 1976 under Diagnostic Code (DC) 5202.

For a minor extremity, the Rating Schedule provides the 
following evaluations:  Under DC 5200, ankylosis of the 
scapulohumeral articulation, with unfavorable abduction 
limited to 25 degrees from the side of the arm warrants a 40 
percent rating; where the ankylosis is "Intermediate between 
favorable and unfavorable," a 30 percent rating is 
warranted; and favorable ankylosis, abduction to 60 degrees, 
where the veteran can reach the mouth and head, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5200.

Under DC 5201, where the limitation of motion of the minor 
arm is to 25 degrees from the side, the disability rating is 
30 percent, the maximum evaluation allowed under this code.  
A 20 percent rating is warranted for minor arm impairment 
where the range of motion is limited to midway between side 
and shoulder level or where it is at shoulder level.  
38 C.F.R. § 4.71a, DC 5201.

Under DC 5202 (other impairment of the humerus), recurrent 
dislocation of a scapulohumeral joint with frequent episodes 
and guarding of all arm movements warrants a 20 percent 
rating; infrequent episodes and guarding of movement only at 
shoulder level also warrants the assignment of a 20 percent 
rating.  A 40 percent rating is provided where there is 
fibrous union of the humerus.  A 50 percent rating is 
provided where there is nonunion of the humerus (false flail 
joint).  A 70 percent rating is provided where there is loss 
of head of the humerus (flail shoulder).

Lastly, under DC 5203 (impairment of the clavicle or 
scapula), the maximum rating is 20 percent for dislocation or 
nonunion.

Arthritis due to trauma is to be rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003. 38 C.F.R. § 4.71a, DC 5003.

For VA rating purposes, the normal ranges of motion of the 
shoulder are flexion or abduction from 0 to 180 degrees and 
external or internal rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71a, Plate I.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Here, the evidence shows that the appellant's left shoulder 
disability is manifested by pain and limitation of motion.  
At his August 2009 hearing, the appellant testified that he 
has left shoulder pain and essentially no left arm use.  He 
indicated that he could turn pages of passport books as part 
of his job as a passport agent, and he demonstrated at the 
hearing that he could raise his arm to 30 degrees, per his 
representative's report at the hearing.  The appellant did 
not dispute his representative's description of his arm 
raising at the hearing as to about 30 degrees.  The appellant 
testified that he had not received any have medical care for 
his left arm, but he took pain medication for relief and had 
lost time from work due to his arm pain.

A review of VA treatment records dated April 2005 to December 
2006 reflects a history of chronic left shoulder pain and an 
isolated complaint of left shoulder pain and stiffness in 
July 2006.

Private medical statements dated April 2005 and July 2009 are 
silent for the left shoulder.
Report of VA examination dated August 2005 reflects a history 
of some left shoulder pain post service while working in the 
oil fields for 8 years and later as a mail sorter at the post 
office.  He denied missed work due to left shoulder pain.  
The appellant reported that he still worked as a mail sorter 
for the post office and that he has "daily pain in his 
shoulder" described as constant and worse with motion, such 
as, using a steering wheel on a car.  He denied increased 
symptoms with flare-ups or repetitive motion; there was no 
incoordination or fatigability.  The appellant indicated that 
he received a hydrocodone injection from the VA 3 months 
earlier when seen at the VA hospital for pain.  The examiner 
noted that there were no documented instances of left 
shoulder dislocation following his initial report of in-
service dislocation and treatment.  Clinical findings were 
positive for acromioclavicular joint line tenderness.  Left 
arm range of motion testing reflects as follow:  Flexion to 
110 degrees; abduction to 90 degree; adduction to 0 degrees; 
external rotation to 45 degrees; internal rotation to 90 
degrees.  There was pain on all planes of motion, reduced 
grip strength, and left upper extremity weakness with 
resistance.  No muscular tenderness on palpation was found.  
No fatigue or incoordination was found.  Left shoulder x-ray 
of April 2005 reflects severe degenerative joint disease of 
the left shoulder; the acromioclavicular joint appears 
normal.  The impression was dislocation of left shoulder; 
closed reduction of the dislocation of the left shoulder; 
chronic pain of the left shoulder; decreased range of motion 
of the left shoulder; and severe degenerative joint disease 
of the left shoulder.

Report of VA examination dated May 2007 reflects that the 
appellant quit work with the post office because of his back 
problems and difficulty with diminished grip strength of both 
hands along with numbness and tingling.  Clinical findings 
reflect tenderness of the bicipital groove and diminished 
grip strength of the left hand.  Left arm range of motion 
testing reflects as follow:  Flexion to 95 degrees; abduction 
to 90 degree; external rotation to 45 degrees; internal 
rotation to 45 degrees.  There was pain with eversion of the 
shoulder of 30 degrees.  The impression was "degenerative 
joint disease of the left shoulder with pain, decreased range 
of motion, moderate disability with progression."  The 
examiner commented that the left shoulder had painful motion, 
moderate weakness, moderate fatigability, and no 
incoordination.  The appellant reported that he occasionally 
used a left shoulder sling.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
evidence supports the assignment of a 30 percent disability 
evaluation for left shoulder disability.  The Board finds 
that there is no basis for staged ratings.  See Hart and 
Fenderson, supra.

In reaching this determination, the Board notes that there is 
positive and negative evidence.  The VA examinations disclose 
that motion is possible beyond mid-way from the side.  
However, although the examiner documented weakness, decreased 
strength and pain, the examiner did not quantify the 
reduction in functional use due to such factors.   See 
Deluca, supra.  There is no indication that motion was tested 
after repetitive use.  There is no indication that the joint 
was tested with weight bearing as mandated by 38 C.F.R. 
§ 4.59.  As noted above, the appellant presented credible 
testimony regarding his functional restrictions.  He also 
demonstrated during the hearing that he was functionally 
restricted to 30 degrees.  Clearly, restriction to 30 degrees 
is not tantamount to the functional equivalent to 25 
degrees.  However, that fact is not determinative.  The VA 
must consider the provisions of 38 C.F.R. § 4.7.  We conclude 
that functional restriction to 30 degrees more closely 
approximates limitation of motion to 25 degrees than mid-way 
from the side.  As such, a 30 percent evaluation is warranted 
for the minor extremity.  The Board notes that this is the 
maximum schedular evaluation under DC 5201.

However, the assignment of a disability evaluation greater 
than 30 percent is not warranted.  The evidence shows no 
fibrous union or nonunion or fail shoulder.  The evidence 
also shows no ankylosis, intermediate or unfavorable.  As 
such, an increase is not warranted under DC 5200 
(scapulohumeral articulation, ankylosis of) or 5202 (Humerus, 
other impairment of).  38 C.F.R. § 4.71a, DCs 5200 and 5202.  
Additionally, the Board notes that the evidence shows that 
the appellant has not had a shoulder replacement 
(prosthesis).  Therefore, consideration of DC 5051 concerning 
residuals of prosthetic replacement of the shoulder is not 
warranted.  See 38 C.F.R. § 4.71s, DC 5051.

Extraschedular Consideration

In the Board's adjudication of the appellant's increased 
rating claim, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  In this case, the appellant has alleged that his 
service-connected left shoulder disability adversely affects 
his employment; he noted that he is on limited duty, desk 
assignments, and that he has missed work due to his left 
shoulder disorder.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the appellant has testified that this 
condition interferes with employment.  However, the Board 
also observes that the appellant is gainfully employed and 
has not experienced hospitalizations or other severe or 
unusual impairment due to his left shoulder disability.  In 
short, the rating criteria contemplate not only his symptoms 
but the severity of his disability.  The Board does not find 
that the schedular criteria have been inadequate for rating 
the manifestations of his service-connected left shoulder 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
for these disabilities is not warranted.


ORDER

An 30 percent evaluation for left shoulder disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The appellant seeks service connection for lumbar spine 
disability and left-side nerve damage.  Regarding these 
claims, he submitted medical statements from two private 
physicians, and reported that he has a pending case with the 
Department of Labor concerning his back disability.  Private 
treatment records associated with the appellant's medical 
care by doctors James D. Cable and William Tobleman, Jr., 
have not been requested.  Similarly, VA has not requested the 
medical records associated with the appellant's work-place 
back injury from the Department of Labor.  VA has a duty to 
assist claimants under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  This duty includes requesting pertinent records.  
To date, VA has not fully discharge its duty and remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Private treatment records of doctors 
James D. Cable and William Tobleman, Jr., 
should be requested.  All records obtained 
or response(s) received should be 
associated with the claims folder.

2.  All records associated with the 
appellant's work-place back injury should 
be obtained from the Department of Labor.  
All records obtained or response(s) 
received should be associated with the 
claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


